Colt, J.
The plaintiff appeals from the judgment of the Superior Court affirming the judgment of the Police Court of Lee, by which costs were accorded to the defendant on the plaintiff’s failure to enter the writ in this case in that court. It is not open to the plaintiff to object to this allowance that the writ waa defective in not containing a declaration. It was sufficient to require the defendant’s appearance at court, even if it might after appearance have been dismissed on his motion.
The motion for costs filed in the Police Court, with the copy of the writ upon which the defendant was arrested, was sufficient in form to give the court jurisdiction to enter judgment for creta *57on a failure to enter the writ. Ho particular formality is required; it is enough if the fact of the service of the writ is alleged and the writ sufficiently described. Gen. Sts. e. 120, § 12; c. 116, §§ 10,11. Judgment affirmed.